Hill, C. J.
1. An insufficient verification of a plea in abatement is a mere matter of form, and is an amendable defect; and if the plaintiff does not object to the verification of the plea before issue joined, it will be too late for him to do so thereafter. Civil Code, §5045; Ward v. Frick Company, 95 Ga. 804 (22 S. E. 899).
2. The better practice is to submit the issue of the plea in abatement before trying the merits of the case;, but where both issues are sub*672mitted- together, and the verdict of the jury is restricted to the finding in favor of the plea in abatement, no harm is done, and the error is not reversible.
Action on bond, from city court of Dublin — Judge Burch. January 6, 1908.
Submitted April 21,
Decided August 4, 1908.
Ira S. Chappell, for plaintiff.
Williams & Blackshear, J. S. Adams, for defendant.
3. The evidence is sufficient to justify the verdict in favor of the plea in abatement. Judgment affirmed.